Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 30, 2019

                                        No. 04-18-00397-CV

               MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                        Appellant

                                                  v.

                                Timothy MOTT and Sharlotte Mott,
                                          Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI00572
                          Honorable Norma Gonzales, Judge Presiding


          Appellant’s reply brief was currently due April 29, 2019. On April 25, 2019, appellant
filed a third, unopposed motion for extension of time, asking for an additional fourteen days to
file its reply brief. After consideration, we GRANT the motion and ORDER appellant to file its
reply brief in this court on or before May 13, 2019.

       Entered on this 30th day of April, 2019.

                                                                  PER CURIAM



       Attested to: ____________________________

                       Keith E. Hottle,
                       Clerk of Court